Citation Nr: 0425823	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, secondary to service-connected residuals of a 
burn of the medial right thigh.

2.  Entitlement to service connection for left knee 
disability, secondary to service-connected residuals of a 
burn of the medial right thigh.

3.  Entitlement to an increased evaluation for residuals of a 
burn of the medial right thigh, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).  

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

In particular, VA's statutory "duty to notify" requires 
that VA notify a claimant of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this 
case, although a letter was sent to the veteran in August 
2003 in which the veteran was informed of the requirements 
for a service connection claim, the RO failed in the letter 
to notify the veteran of the specific evidence necessary to 
substantiate the claim for an increased evaluation for 
service-connected residuals of a burn of the medial right 
thigh.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Additionally, effective August 30, 2002, VA revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the skin.  67 Fed. Reg. 49590 (July 31, 2002); see 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2003).  The 
veteran has not been provided the new rating criteria.  
Additionally, there is a question as to whether the veteran's 
service-connected residuals of a burn of the medial right 
thigh is associated with any of the limitation of motion of 
the right lower extremity found on examination in March 2002, 
which could warrant evaluation under the provisions of 
Diagnostic Code 7801 for scars, other than of the head, face, 
or neck, that are deep or that cause limited motion.  

The Board also notes, as pointed out on behalf of the veteran 
in August 2004, that the VA medical nexus opinion in March 
2002 was provided without benefit of medical records 
involving knee surgery added to the file in May 2002.  The VA 
examiner noted in March 2002, that these records "may have 
additional information to shed light on this situation."

Accordingly, this case is remanded for the following actions:

1.  The claims files must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
March 2002 for either a knee disability 
or for his service-connected burn 
residuals of the right thigh.  After 
securing any appropriate consent from the 
veteran, VA should obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

3.  After the above, the RO should 
arrange for review of the veteran's 
claims file by the VA examiner who 
examined the veteran in March 2002 to 
provide an Addendum to the March 2002 
examination, based on all of the evidence 
on file, discussing the etiology of the 
veteran's bilateral knee disability and 
whether any right leg limitation of 
motion is due to his service-connected 
burn residuals of the right thigh.  The 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the reviewer.  If the prior 
VA examiner is unavailable to provide a 
nexus opinion based on the current 
medical evidence and adequately address 
the criteria as required by the revised 
skin regulations, the RO should arrange 
for an additional examination and review 
of the veteran's claims file by another 
health care provider with appropriate 
expertise to determine the etiology of 
the veteran's bilateral knee condition 
and the symptomatology of his service-
connected burn residuals of the right 
thigh.  Either the prior VA examiner or 
the new evaluator, if the prior examiner 
is unavailable, should furnish a medical 
opinion as to whether any knee disability 
is related to the veteran's military 
service or was caused or aggravated by 
his service-connected residuals of a burn 
of the right thigh.  The examiner should 
also indicate whether any of the 
limitation of motion of the right leg is 
due to the veteran's service-connected 
residuals of a burn of the right thigh.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed and should be associated 
with the veteran's VA claims file.  

4.  The veteran is hereby notified that 
it is his responsibility to report to any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claims for secondary 
service connection for bilateral knee 
disability and for an increased 
evaluation for service-connected 
residuals of a burn of the right thigh, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  With respect to the secondary 
service-connection claims, VA should also 
take into consideration the holding in 
Allen v. Brown, 8 Vet. App. 439 (1995), 
on aggravation of a nonservice-connected 
disability by a service-connected 
disability.  With respect to the 
increased rating claim, VA should also 
take into consideration the recent 
changes to the schedular criteria 
involving the skin, to include any 
additional applicable diagnostic codes.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



